O’Bkien, J. (dissenting):
I am unable to concur in the conclusion reached by the majority of the court in this case because under the authorities I think the exception upon which the case is reversed is not properly before us for consideration, and, therefore, is not available. At the conclusion of the charge to the jury some seventeen requests were presented by the plaintiff, and the trial judge stated those which he would charge and the numbers of those he declined to charge, these latter not appearing in the record. The defendant then made certain requests, and, finally, just before the case went to the jury, the defendant’s counsel said: “ I except to your Honor’s charging the following requests to charge made by the plaintiff — first, second, * * * tenth, eleventh,” etc. In this way only was any exception taken to the tenth charge, which is the one in question. In Piper v. N. Y. C. & H. R. R. R. Co. (89 Hun, 75, 76) the court said: “ At the close of the charge the defendant presented to the court twenty-eight requests, some of which were charged and some *391refused. The defendant excepted to each of the charges made by the court at the request of the plaintiff and to each qualification of those requests and to each refusal to charge either of the propositions requested by the defendant to be charged. These exceptions are •wholly insufficient to present any question for review.” And in the ■opinion written by Mr. Justice McLaughlin, in Benedict v. Deshel (77 App. Div. 276), it was held that, where a number of requests were made by the plaintiff and refused by the court, and the plaintiff’s counsel said, “ I except to each of your Honor’s refusals to ■charge to* my several requests,” the exception was not so taken as to present any question for review. The only difference between the form of the exception in that case and in the case at bar is that ■here the numbers of the requests were mentioned ; but this did not point out any particular misstatement so as to afford the trial court ■the opportunity to correct any error, and it is the failure to so •specify the objection made to the refusal that constitutes the vice in such exceptions.
I think, therefore, that the judgment appealed from should be affirmed, with costs.
Judgment and order reversed and new trial ordered, costs to appellant to abide event.


Sic.